DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant does not address the specification objection, however, the amendments to the specification are sufficient to withdraw the objection to the specification.
	Applicant’s argument on Pages 8-10 regarding the rejection of Claims 1-13, 15, 16, and 20 under 35 U.S.C. 103 over Toji in view of Sundaran have been fully considered but are not persuasive and/or moot under new grounds of rejection necessitated by amendment. Toji includes a processor configured to save the ultrasound image and the digital image of the same inspection in the memory in association with each other, as in [0080] (“The relational recorder 107 […] records ultrasound images and video images into the data storage 110 in association with each other.”). The video images of Toji read on the instant application’s claims because it is understood in the art that the video images are created by taking multiple frames of camera images, creating a video. Toji and Sundaran remain applicable to the invention as claimed.
	Applicant does not address the rejections of Claim 14 over Toji in view of Sundaran and further in view of Nagase, Claim 17 over Toji in view of Sundaran and further in view of Ota, Claim 18 over Toji in view of Sundaran and further in view of Tanaka, and Claim 19 over Toji in view of Sundaran and further in view of Kim. Therefore, Nagase, Ota, Tanaka, and Kim remain applicable to the invention as claimed.
	While certain differences between the invention and prior art are appreciated, they are not embodied in the claims so as to patentably distinguish.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio (JP 4469444) (paragraph numbers are taken from PG Pub translation), in view of Toji (US 20150164479) and Sundaran Baby Sarojam et al. referred to hereinafter as Sundaran (US 20160004330).
	Regarding Claim 1, Sugio teaches an ultrasound diagnosis apparatus, [0028] (“an ultrasound diagnostic imaging apparatus 1”), comprising:
	a) an ultrasound probe, [0028] (“an ultrasonic probe 10”);
	b) a processor configured to perform transmission of ultrasound beam from the ultrasound probe to a subject to acquire an ultrasound image, [0029] (“The ultrasonic probe 10 is a probe for irradiating a subject (patient) with imaging ultrasonic waves”) and [0030] (“The transmission / reception circuit 12 has a function of generating image data in the B mode or the like based on an echo signal obtained by scanning.”);
	c) a camera configured to acquire a digital image of a state of the ultrasound probe being in contact with the object, [0034] (“The digital camera unit 19 is an imaging device for generating appearance image data relating to a photograph showing the appearance of the ultrasonic probe 10 in contact with a subject.”);

i) wherein the camera is further configured to acquire the digital image in a first direction opposite to a second direction to which the display screen of the touch panel is directed, as shown in Fig. 2, re-produced below, where digital camera unit 19 acquires the digital image in a first direction opposite to a second direction to which the console 22 and monitor 18 (part of the console 22) are directed,

    PNG
    media_image1.png
    188
    297
    media_image1.png
    Greyscale

Fig. 2 of Sugio
		ii) wherein the processor is further configured to:
1) control the acquisition of the ultrasound image, [0032] (“an ultrasonic image output from the DSC circuit 14”) exclusive of the acquisition of the digital image, [0034] (“The digital camera unit 19 is an imaging device for generating appearance image data relating to a photograph showing the appearance of the ultrasonic probe 10 in contact with a subject.”), according to the instruction received from the interface, [0045] (“the operator selects a desired appearance image […] using the console 22.”); and
2) wherein the processor is further configured to cause the camera to acquire the digital image in accordance with the instruction received from the interface 
	However, Sugio does not explicitly teach a memory configured to store the ultrasound image and the digital image, and wherein the processor is further configured to save the ultrasound image and the digital image of the same inspection in the memory in association with each other.
	In an analogous ultrasound imaging field of endeavor, Toji teaches an ultrasound diagnosis apparatus, [0045] (“ultrasound diagnostic apparatus 150”), comprising: 
	a) a memory configured to store the ultrasound image, [0078] (“outputs the generated ultrasound images to the data storage 110 via the controller 103.”), and the digital image, [0075] (“The video images acquired by the video image acquirer 105 are output to the data storage 110 via the controller 103 and is stored therein.”),
	b) and wherein the processor is further configured to save the ultrasound image and the digital image of the same inspection in the memory in association with each other, [0080] (“The relational recorder 107 is a circuit that records ultrasound images and video images into the data storage 110 in association with each other.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Sugio and Toji because this enables the examiner to correctly know the movement of the examination target part of the subject and the manipulation of the probe that were 
	However, Sugio and Toji do not explicitly teach a touch panel configured to include a display screen displaying the ultrasound image and the digital image.
	In an analogous ultrasound imaging field of endeavor, Sundaran teaches an ultrasound diagnosis apparatus, [0021] (“a handheld ultrasound imaging system 100”), comprising:
a) a touch panel configured to include a display screen displaying the ultrasound image and the digital image, [0041] (“a touch sensitive display 702”), where it would be obvious to one of ordinary skill in the art that the display displays the ultrasound image and the digital image, as any display is capable of displaying anything.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sundaran because a touch panel display allows for ease of use, rather than including other input equipment, such as a keyboard, joystick, or mouse.
	Regarding Claim 2, the modified apparatus of Sugio teaches all the limitations of Claim 1, as discussed above. Furthermore, Sundaran teaches wherein the interface are displayed on the display screen of the touch panel, [0041] (“The touch sensitive display 702 has a first region 704 presenting a diagnostic ultrasound image 706, and a second region 708 outside the first region 704. The second region 708 is configured as a user input interface 710.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sundaran because a separate user interface is not required and allows for the touch display screen to be larger, as shown in the differences between Figures 2 and 7 of Sundaran, re-produced below.

    PNG
    media_image2.png
    374
    559
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    401
    419
    media_image3.png
    Greyscale

			Fig. 2 of Sundaran					   Fig. 7 of Sundaran
Regarding Claim 3, the modified apparatus of Sugio teaches all the limitations of Claim 1, as discussed above. Furthermore, Toji teaches wherein the processor is configured to save the ultrasound image in association with a time at which the ultrasound image is acquired and save the digital image in association with a time at which the digital image is acquired, [0081] (“a time stamp showing an examination date”) and shown in Fig. 4, re-produced below.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because the time stamp makes it easy for a user to identify a time at which the ultrasound image and digital image was acquired.

    PNG
    media_image4.png
    410
    572
    media_image4.png
    Greyscale

Fig. 4 of Toji
Regarding Claim 4, the modified apparatus of Sugio teaches all the limitations of Claim 2, as discussed above. Furthermore, Toji teaches wherein the processor is configured to save the ultrasound image in association with a time at which the ultrasound image is acquired and save the digital image in association with a time at which the digital image is acquired, [0081] (“a time stamp showing an examination date”) and shown in Fig. 4, re-produced above.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because the time stamp makes it easy for a user to identify a time at which the ultrasound image and digital image was acquired.
Regarding Claim 5, the modified apparatus of Sugio teaches all the limitations of Claim 1, as discussed above. Furthermore, Sugio teaches wherein the processor is configured to save the ultrasound image freeze-displayed on the display screen and the digital image acquired during the freeze display,  of the ultrasound image in association with each other, [0056] (“the operator performs a freeze operation for fixing the ultrasonic image display from the console 22. The freeze operation and the appearance image photographing of the digital camera unit 19 may be linked. The appearance image photographed in conjunction with the freeze operation of the ultrasonic image”) and Claim 2, “means for storing the ultrasonic image data and the appearance image data in association with each other.”).
However, Sugio does not explicitly teach the display screen of a touch panel.
In an analogous ultrasound imaging field of endeavor, Sundaran teaches a display screen of a touch panel, [0041] (“a touch sensitive display 702”), where it would be obvious to one of ordinary skill in the art that the display displays the ultrasound image and the digital image, as any display is capable of displaying anything.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sundaran because a touch panel display allows for ease of use, rather than including other input equipment, such as a keyboard, joystick, or mouse.
Regarding Claim 6, the modified apparatus of Sugio teaches all the limitations of Claim 2, as discussed above. Furthermore, Sugio teaches wherein the processor is configured to save the ultrasound image freeze-displayed on the display screen and the digital image acquired during the freeze display,  of the ultrasound image in association with each other, [0056] (“the operator performs a freeze operation for fixing the ultrasonic image display from the console 22. The freeze operation and the appearance image photographing of the digital camera unit 19 may be linked. The appearance image photographed in conjunction with the freeze operation of the ultrasonic image”) and Claim 2, “means for storing the ultrasonic image data and the appearance image data in association with each other.”).
However, Sugio does not explicitly teach the display screen of a touch panel.
In an analogous ultrasound imaging field of endeavor, Sundaran teaches a display screen of a touch panel, [0041] (“a touch sensitive display 702”), where it would be obvious to one of ordinary skill in the art that the display displays the ultrasound image and the digital image, as any display is capable of displaying anything.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sundaran because a touch panel display allows for ease of use, rather than including other input equipment, such as a keyboard, joystick, or mouse.
Regarding Claim 7, the modified apparatus of Sugio teaches all the limitations of Claim 3, as discussed above. Furthermore, Sugio teaches wherein the processor is configured to save the ultrasound image freeze-displayed on the display screen and the digital image acquired during the freeze display,  of the ultrasound image in association with each other, [0056] (“the operator performs a freeze operation for fixing the ultrasonic image display from the console 22. The freeze operation and the appearance image photographing of the digital camera unit 19 may be linked. The appearance image photographed in conjunction with the freeze operation of the ultrasonic image”) and Claim 2, “means for storing the ultrasonic image data and the appearance image data in association with each other.”).

In an analogous ultrasound imaging field of endeavor, Sundaran teaches a display screen of a touch panel, [0041] (“a touch sensitive display 702”), where it would be obvious to one of ordinary skill in the art that the display displays the ultrasound image and the digital image, as any display is capable of displaying anything.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sundaran because a touch panel display allows for ease of use, rather than including other input equipment, such as a keyboard, joystick, or mouse.
Regarding Claim 8, the modified apparatus of Sugio teaches all the limitations of Claim 4, as discussed above. Furthermore, Sugio teaches wherein the processor is configured to save the ultrasound image freeze-displayed on the display screen and the digital image acquired during the freeze display,  of the ultrasound image in association with each other, [0056] (“the operator performs a freeze operation for fixing the ultrasonic image display from the console 22. The freeze operation and the appearance image photographing of the digital camera unit 19 may be linked. The appearance image photographed in conjunction with the freeze operation of the ultrasonic image”) and Claim 2, “means for storing the ultrasonic image data and the appearance image data in association with each other.”).
However, Sugio does not explicitly teach the display screen of a touch panel.
In an analogous ultrasound imaging field of endeavor, Sundaran teaches a display screen of a touch panel, [0041] (“a touch sensitive display 702”), where it would be obvious to one of ordinary skill in the art that the display displays the ultrasound image and the digital image, as any display is capable of displaying anything.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sundaran because a touch panel display allows for ease of use, rather than including other input equipment, such as a keyboard, joystick, or mouse.
Regarding Claim 9, the modified apparatus of Sugio teaches all the limitations of Claim 5, as discussed above. Furthermore, Sugio teaches wherein the processor is configured to save the ultrasound image freeze-displayed on the display screen and the digital image acquired during the freeze display,  of the ultrasound image in association with each other, [0056] (“the operator performs a freeze operation for fixing the ultrasonic image display from the console 22. The freeze operation and the appearance image photographing of the digital camera unit 19 may be linked. The appearance image photographed in conjunction with the freeze operation of the ultrasonic image”) and Claim 2, “means for storing the ultrasonic image data and the appearance image data in association with each other.”).
However, Sugio does not explicitly teach the display screen of a touch panel.
In an analogous ultrasound imaging field of endeavor, Sundaran teaches a display screen of a touch panel, [0041] (“a touch sensitive display 702”), where it would be obvious to one of ordinary skill in the art that the display displays the ultrasound image and the digital image, as any display is capable of displaying anything.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sundaran because a touch panel display allows for ease of use, rather than including other input equipment, such as a keyboard, joystick, or mouse.
Regarding Claim 10, the modified apparatus of Sugio teaches all the limitations of Claim 1, as discussed above. Furthermore, Sugio teaches wherein the processor is further configured to detect a position of the ultrasound probe based on the digital image, [0034] (“The image photographed by the digital camera unit 19 shows the appearance of the photographing situation (that is, the part to be photographed by the patient and the position of the ultrasound probe 10) regarding the stored ultrasound image, and the ultrasound image is displayed.”) and [0058] (“since the present invention simultaneously displays an appearance image and an ultrasound image that appropriately represent the 
Regarding Claim 11, the modified apparatus of Sugio teaches all the limitations of Claim 2, as discussed above. Furthermore, Sugio teaches wherein the processor is further configured to detect a position of the ultrasound probe based on the digital image, [0034] (“The image photographed by the digital camera unit 19 shows the appearance of the photographing situation (that is, the part to be photographed by the patient and the position of the ultrasound probe 10) regarding the stored ultrasound image, and the ultrasound image is displayed.”) and [0058] (“since the present invention simultaneously displays an appearance image and an ultrasound image that appropriately represent the imaging region and the position of the ultrasound probe, the ultrasound image is located at which position of which part of the patient.”).
Regarding Claim 12, the modified apparatus of Sugio teaches all the limitations of Claim 3, as discussed above. Furthermore, Sugio teaches wherein the processor is further configured to detect a position of the ultrasound probe based on the digital image, [0034] (“The image photographed by the digital camera unit 19 shows the appearance of the photographing situation (that is, the part to be photographed by the patient and the position of the ultrasound probe 10) regarding the stored ultrasound image, and the ultrasound image is displayed.”) and [0058] (“since the present invention simultaneously displays an appearance image and an ultrasound image that appropriately represent the imaging region and the position of the ultrasound probe, the ultrasound image is located at which position of which part of the patient.”).
Regarding Claim 13, the modified apparatus of Sugio teaches all the limitations of Claim 4, as discussed above. Furthermore, Sugio teaches wherein the processor is further configured to detect a position of the ultrasound probe based on the digital image, [0034] (“The image photographed by the digital camera unit 19 shows the appearance of the photographing situation (that is, the part to be 
Regarding Claim 15, the modified apparatus of Sugio teaches all limitations of Claim 10, as discussed above. Furthermore, Toji teaches wherein the processor is further configured to:
a) generate a trimmed image by cutting a peripheral portion of the position of the ultrasound probe from the digital image, [0052] (“The control signals control the angle of […] zoom conditions, […]. Thus the examiner can control […] zoom conditions, […] of the imaging device 102 in order to face the imaging device 102 towards the examination target part of the subject by inputting instructions from the operation console 112. More specifically, the examiner can control […] zoom conditions, […] of the imaging device 102 by inputting instructions from the operation console 112 while viewing the video images from the imaging device 102 displayed on the display screen.”), which would be obvious to one of ordinary skill in the art that the act of zooming in of the imaging device 102 will capture less of the manipulation of the probe, including a peripheral portion; and
b) save the trimmed image as the digital image in association with the ultrasound image, [0080] (“The relational recorder 107 […] records ultrasound images and video images into the data storage 110 in association with each other.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because this enables a user to cut a peripheral portion of the position of the ultrasound probe from the digital image, without moving the imaging device or camera.
Regarding Claim 16, the modified apparatus of Sugio teaches all the limitations of Claim 10, as discussed above. Furthermore, Toji teaches wherein the processor is further configured to:

b) attach a body mark corresponding to the part to the ultrasound image, [0163] (“a body mark image corresponding to the current ultrasound images of the carotid artery is displayed within a window 206.”) and shown in Fig. 14, re-produced below.

    PNG
    media_image5.png
    431
    519
    media_image5.png
    Greyscale

Fig. 14 of Toji
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because this allows the user to “immediately and correctly 
Regarding Claim 20, Sugio teaches a method of controlling an ultrasound diagnosis apparatus, [0028] (“an ultrasound diagnostic imaging apparatus 1”), the method comprising:
	a) performing transmission and reception of an ultrasonic beam from an ultrasound probe to a subject and imaging a reception signal output from the ultrasound probe to acquire an ultrasound image, [0029] (“The ultrasonic probe 10 is a probe for irradiating a subject (patient) with imaging ultrasonic waves”) and [0030] (“The transmission / reception circuit 12 has a function of generating image data in the B mode or the like based on an echo signal obtained by scanning.”);
	b) imaging a state of the ultrasound probe being in contact with the subject in a visual field in a direction opposite to a direction, to which a display screen is directed, to acquire a digital image, [0034] (“The digital camera unit 19 is an imaging device for generating appearance image data relating to a photograph showing the appearance of the ultrasonic probe 10 in contact with a subject.”) and Fig. 2, re-produced above, where digital camera unit 19 acquires the digital image in a first direction opposite to a second direction to which the console 22 and monitor 18 (part of the console 22) are directed;
	c) enabling acquisition of the digital image only in a case where the ultrasound image is freeze-displayed and performing the acquisition of the ultrasound image exclusive of the acquisition of the digital image, [0056] (“the operator performs a freeze operation for fixing the ultrasonic image display from the console 22. The freeze operation and the appearance image photographing of the digital camera unit 19 may be linked. The appearance image photographed in conjunction with the freeze operation of the ultrasonic image is preferably combined with the ultrasonic image frozen in the monitor display circuit 16 via the recording image control circuit 203 and displayed on the monitor 18.”)

	In an analogous ultrasound imaging field of endeavor, Toji teaches a method, [0003] (“ultrasound image processing method”) of controlling an ultrasound diagnosis apparatus, [0045] (“ultrasound diagnostic apparatus 150”), comprising saving the ultrasound image and the digital image acquired in the same inspection in association with each other, [0080] (“The relational recorder 107 is a circuit that records ultrasound images and video images into the data storage 110 in association with each other.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Sugio and Toji because this enables the examiner to correctly know the movement of the examination target part of the subject and the manipulation of the probe that were performed during the acquisition of the ultrasound images that are to be used in the comparison observation.
	However, Sugio and Toji do not explicitly teach a touch panel and displaying the ultrasound image and the digital image on the touch panel.
	In an analogous ultrasound imaging field of endeavor, Sundaran teaches a method of controlling an ultrasound diagnosis apparatus, [0021] (“a handheld ultrasound imaging system 100”) comprising a touch panel [0041] (“a touch sensitive display 702”), the method comprising displaying the ultrasound image and the digital image on the touch panel, where it would be obvious to one of ordinary skill in the art that the touch sensitive display 702 displays the ultrasound image and the digital image, as any display is capable of displaying anything.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugio, Toji, and Sundaran as applied to Claim 10 above, and further in view of Nagase (US 20160026894).
Regarding Claim 14, the modified apparatus of Sugio discloses teaches all the limitations of Claim 10, as discussed above. However, the modified apparatus of Sugio is not specific to the processor being further configured to detect the position of the ultrasound probe based on color information of the digital image. 
In an analogous ultrasound imaging field of endeavor, Nagase teaches an ultrasound diagnosis apparatus, [0023] (“a positional cataloguing system for the ultrasound probe”), wherein a processor is further configured to detect the position of the ultrasound probe based on color information of the digital image, [0063] (“A stereoscopic digital video device consisting of two video cameras a set distance apart capable of recording the position of the 3 dimensional spatial orientation unit located on the ultrasound probe from 2 different perspectives.”) and [0087] (“Differing the colors of each light emitting element on the spatial orientation unit aids in the speedy recognition of the ultrasound probe's orientation by the spatial detector array.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nagase because the color of the LEDs help to identify the positioning within the video, or digital image.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugio, Toji, and Sundaran as applied to Claim 16 above, and further in view of Ota (US 20160206283).
Regarding Claim 17, the modified apparatus of Sugio teaches all the limitations of Claim 16, as discussed above. However, the modified apparatus of Sugio is not specific to the processor being further configured to attach a probe mark to the processed ultrasound image along with the body mark based on the position of the ultrasound probe. 
In an analogous ultrasound imaging field of endeavor, Ota teaches an ultrasound diagnosis apparatus wherein the processor is further configured to attach a probe mark to the ultrasound image along with the body mark based on the position of the ultrasound probe, [0048] (“The ultrasound diagnostic apparatus 1 displays a body mark together with the ultrasound image, the body mark including a figure which shows the shape of the region in the subject and a probe mark which is located at a position corresponding to the examination point in the figure and shows the direction (probe direction) to locate the ultrasound probe 20 at the examination point.”) and shown in Fig. 7, re-produced below.

    PNG
    media_image6.png
    397
    544
    media_image6.png
    Greyscale

Fig. 7 of Ota
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ota because the operator of the apparatus can visually confirm the examination point and the direction to locate the ultrasound probe in the examination easily, as taught by Ota in [0005].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugio, Toji, and Sundaran as applied to Claim 16 above, and further in view of Tanaka et al. (US 20130102903).
Regarding Claim 18, the modified apparatus of Sugio teaches all the limitations of Claim 16, as discussed above. However, the modified apparatus of Sugio does not explicitly teach wherein the processor is configured to estimate the part of the subject in consideration of at least one of an inspection part name input by the user corresponding to the inspection or the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Tanaka teaches an ultrasound diagnosis apparatus, wherein the processor is configured to estimate the part of the subject in consideration of at least one of an inspection part name input by the user corresponding to the inspection or the ultrasound image, [0043] (“The specifying unit 25 specifies a region corresponding to a living body tissue of an object in three-dimensional data by threshold processing. A living body tissue of the object is, for example, a tissue corresponding to the organ name input via the input unit 13”) and [0041], which establishes that the three-dimensional data is generated by using the B-mode data from the probe.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tanaka because it provides a user with a sense of clarity as to what specific part of the subject is being imaged.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sugio, Toji, and Sundaran as applied to Claim 16 above, and further in view of Kim et al. (US 20160361043).
Regarding Claim 19, the modified apparatus of Sugio teaches all limitations of Claim 16, as discussed above. Furthermore, Sugio teaches estimating the part of the subject based on the position of the ultrasound probe, [0058] (“since the present invention simultaneously displays an appearance image 
However, the modified apparatus of Sugio is not specific to the detection of a skin region based on color information.
In an analogous ultrasound imaging field of endeavor, Kim teaches an ultrasound diagnosis apparatus, [0102] (“ultrasound diagnosis apparatus 1000”), wherein the processor is configured to detect a skin region from the digital image based on color information from the digital image, [0119] (“The ultrasound diagnosis apparatus 1000 may determine colors and opacity values at the respective points C.sub.0 through C.sub.n based on intensities at the corresponding points C.sub.0 through C.sub.n.”) and [0235] (“a color corresponding to a depth of a selected point in the ultrasound image”), which would be obvious to one skilled in the art as the color being set for a specific depth value, such as the skin, so that therefore, anywhere the apparatus detects the inputted color on the ultrasound image, the apparatus recognizes it as skin.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kim because estimating the part of the subject based on the detected skin region and the position of the ultrasound probe refines the process of locating specific anatomy within the subject during the procedure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         /SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793